UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4700



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARRY TERRAY STUDGON, a/k/a Terray Sterns,
a/k/a Bryan James,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-02-1244)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. Mackenzie, BARRETT & MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant. Alan Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Larry      Studgon    pleaded       guilty   to    being     a   felon   in

possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) (2000).        Studgon was sentenced to fifty-seven months

incarceration, three years supervised release, and a $100 special

assessment.      His attorney has filed an appeal under Anders v.

California,     386   U.S.    738    (1967),     alleging      his    trial   counsel

provided ineffective assistance.               We review this claim to assess

whether the record conclusively establishes Studgon’s trial counsel

was   ineffective.       We     hold   the     record   does    not    conclusively

establish Studgon’s trial counsel was ineffective.                    We deny relief

on this claim without prejudice to Studgon’s ability to allege

ineffective assistance on collateral review.                    United States v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).

           Accordingly, we affirm Studgon’s conviction and sentence.

In accordance with Anders, we have reviewed the entire record in

this case and find no other meritorious issues for appeal.                      This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this     court    for   leave    to    withdraw   from




                                        - 2 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                              - 3 -